Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shani (US 2007/0086712) in view of Leising et al. (US 2008/0044127, hereinafter “Leising”).
With respect to claim 1 (Currently Amended), Shani teaches an optical device for controlling light comprising:
a transparent substrate having one or more surfaces (Shani: Para. [0255]; Figs. 7a-b, optical device 30 comprises a transparent substrate formed of one or more layers; Para. [0284]) for emitting light from one or more external single-mode light sources (Shani: Figs. 7a-b; Para. [0241], one or more light sources for producing illuminating light in device 30);
one or more optical waveguides for guiding the emitted light, wherein the one or more waveguides are formed within the transparent substrate (Shani: Para. [0255]; of the optical waveguides extending through the transparent substrate before curving toward the one or more surfaces and each of the waveguides terminating at a plurality of outputs within the transparent substrate or at the one or more surfaces of the transparent substrate (Shani: Para. [0255]; Figs. 7a-b, the waveguides 48 extend through the substrate before bending to terminate at the surface of the substrate; small facet 44 is substantially orthogonal to large facet 46).  
Shani fails to expressly disclose waveguides formed by direct laser writing.
However, Leising discloses waveguides formed by direct laser writing (Leising: Fig. 4; Para. [0043], the waveguide structure is produced in the optical layer by photon irradiation).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the optical device, as taught by Shani, to incorporate laser etching to for the waveguide structure, as taught by Leising, in order to provide optoelectronic components that are directly embedded in the optical layer, thus avoiding surface-mounting such components (Leising: Para. [0012]).

With respect to claim 4 (Currently Amended), the combination of Shani as modified by Leising teaches the optical device of claim 1 further comprising a plurality of optical waveguides, wherein the respective outputs of the plurality of optical waveguides form a visual display (Shani: Fig. 7a-b, facets 46 output light from the plurality of waveguides 48). 
 
claim 5 (Currently Amended), the combination of Shani as modified by Leising teaches the optical device of claim 1, further comprising a plurality of optical waveguides, wherein the respective outputs of the plurality of optical waveguides form a backlight for a visual display (Shani: Para. [0283]).  

With respect to claim 6 (Original), the combination of Shani as modified by Leising teaches the optical device of claim 5, wherein the plurality of waveguides comprises one waveguide for each subpixel of the visual display (Shani: Paras. [0288], [0311]).  

With respect to claim 7 (Currently Amended), the combination of Shani as modified by Leising teaches the optical device of claim 5, wherein the transparent substrate comprises wedges for reflecting light towards the one or more outputs or the one or more surfaces of the transparent substrate (Shani: Para. [0063]).  

With respect to claim 8 (Currently Amended), the combination of Shani as modified by Leising teaches the optical device of claim 1, further comprising: 
one or more light sources configured to transmit light into an input of each of the plurality of optical waveguides, wherein the one or more light sources include multimode light sources (Shani: Figs. 7a-b; Para. [0241], one or more light sources for producing illuminating light in device 30; Para. [0288]).

claim  9 (Currently Amended), the combination of Shani as modified by Leising teaches the optical device of claim 4, wherein the respective outputs of the plurality of optical waveguides form an array (Shani: Fig. 7a, output of waveguides 48 forms an array of facets 46).

With respect to claim 10 (Currently Amended), the combination of Shani as modified by Leising teaches the optical device of claim 1, wherein the outputs of the plurality of optical waveguides are formed at different distances from the surface of the transparent substrate (Shani: Fig. 4a-b; Para. [0255]). 

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shani in view of Leising, as applied to claims 1 and 4-10 above, and further in view of Langer (US 2013/0202488, hereinafter “Langer”).
With respect to claim 11, the combination of Shani as modified by Leising teaches the optical device of claim 1.
The combination of Shani and Leising fail to expressly disclose wherein the transparent substrate consists of one of glass, crystal, or thermoplastic polymer.
However, Langer discloses wherein the transparent substrate consists of one of glass, crystal, or thermoplastic polymer (Langer: Para. [0018], the optical layer may be a glass-like organic-inorganic hybrid polymer, such as the hybrid polymer known by the designation of ORMOCER which due to its glass-like properties as well as chemical stability is well-suited for a sensor field, such as a touch display or a sensor in aggressive media).


With respect to claim 14 (New), the combination of Shani as modified by Leising teaches the optical device of claim 1.
The combination of Shani and Leising fail to expressly disclose the integrated optical touch sensing display device comprising the optical devices of claim 1.
However, Langer discloses the integrated optical touch sensing display device comprising the optical devices of claim 1 (Langer: Para. [0020]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the optical device, as taught by Shani and Leising, to incorporate using a glass-like organic-inorganic hybrid polymer, as taught by Langer, in order to provide a waveguide material with glass-like properties as well as chemical stability for use as a touch sensor display (Langer: Para. [0018]).

With respect to claim 15 (New), the combination of Shani as modified by Leising teaches the optical device of claim 1.
The combination of Shani and Leising fail to expressly disclose wherein the transparent substrate consists of one of borosilicate glass, sapphire, or thermoplastic polymer.

Therefore, it would be obvious to one of ordinary skill in the art to modify the optical device, as taught by Shani and Leising, to incorporate using a glass-like organic-inorganic hybrid polymer, as taught by Langer, in order to provide a waveguide material with glass-like properties as well as chemical stability for use as a touch sensor display (Langer: Para. [0018]).
 
Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Langer in view of Shani.
With respect to claim 2 (Currently Amended), Langer teaches an optical touch sensing device (Langer: Para. [0041]) comprising: 
a transparent substrate having one or more touch surfaces (Langer: Para. [0020], [0026]; Fig. 1, optical layer 3 formed on a transparent substrate 2); 
one or more single-mode light sources (Langer: Para. [0041]; Fig. 1, light source 4); 
one or more photodetectors (Langer: Para. [0041]; Fig. 1, receiver 5); 
one or more optical waveguides formed within the transparent substrate by direct laser writing (Langer: Para. [0041], optical waveguide is structured in a manner known per se by a TPA process in the photopolymerizable material of the optical layer 3 in the desired manner),
of the photodetectors and comprises a plurality of outputs from which light may be emitted (Langer: Para. [0041]; Fig. 1);
wherein the device is configured to determine a change in amplitude of light transmitted through the one or more optical waveguides when an object is proximal or in contact with the touch surface (Langer: Paras. [0048], [0053]; Fig. 8) and associate the change in amplitude of light transmitted with one or more points on the touch surface (Langer: Paras. [0066] – [0067]; Fig. 8, the individual optical waveguides 7 must be distinguishable from one another in terms of their light signals, both in the lines and in the columns, so as to be able to identify the respective "switching point" or "touch point", i.e. the respective sensor region 8 that was activated according to its coordinates (line/column));
the device is configured to determine changes in back reflection based on the determined change in amplitude of light from the output through the one or more optical waveguides (Langer: Para. [0059], change of the light intensity in the optical waveguide 7 is in turn converted into an electric signal in the light receiver 5, which signal is evaluated in the evaluating unit 6 in order to indicate the respective analyte 13).
Langer fails to expressly disclose:
wherein at least one output of the one or more optical waveguides is substantially perpendicular to the touch surface.
However, Shani discloses:
wherein at least one output of the one or more optical waveguides is substantially perpendicular to the touch surface (Shani: Para. [0255]; Figs. 7a-b, the waveguides 48 
Therefore, it would be obvious to one of ordinary skill in the art to modify the optical touch sensing device, as taught by Langer, to incorporate the optical waveguide structure, as taught by Shani, in order to reduce the number of waveguide bends and eliminate light scattering from the propagating beam toward the large facet (Shani: Para. [0289]).

With respect to claim 3 (Currently Amended), the combination of Langer as modified by Shani teaches the optical touch sensing device of claim 2, wherein one or more of the waveguides are substantially parallel to the touch surface and the device is configured to determine a change in an evanescent field from the change in light amplitude through the one or more waveguides when an object is proximal or touches the touch surface (Langer: Fig. 2A; Paras. [0053] and [0056] – [0058]).  

With respect to claim 12 (Currently Amended), the combination of Langer as modified by Shani teaches an integrated optical touch sensing display device comprising the optical devices of claim 2 (Langer: Fig. 1; Para. [0063]).

With respect to claim 13 (Currently Amended), the combination of Langer as modified by Shani teaches the integrated optical touch sensing display device of claim 12, wherein one or more of the waveguides are substantially parallel to the touch surface and the device is configured to determine a change in an evanescent field from the change in light amplitude through the one or more waveguides when an object is proximal or touches the touch surface (Langer: Paras. [0020], [0026] and [0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRYAN EARLES/Primary Examiner, Art Unit 2625